Name: Council Regulation (EEC) No 1564/83 of 14 June 1983 fixing cereal prices for the 1983/84 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 6. 83 Official Journal of the European Communities No L 163/ 1 I (Acts whosepublication is obligatory) COUNCIL REGULATION (EEC) No 1564/83 of 14 June 1983 fixing cereal prices for the 1983/84 marketing year Whereas pursuant to Article 3a of Regulation (EEC) No 2727/75 a guarantee threshold should be set for cereals other than durum wheat ; whereas , having regard to the prices system, that threshold should be an overall figure for these cereals ; Whereas the guarantee threshold must form part of a medium-term goal ; whereas, with the prospect of exports being maintained at the present volume and some increase in domestic use , the 1988/89 guaran ­ tee threshold can be put at 126 million tonnes for all cereals other than durum wheat ; Whereas , having regard to the medium-term goal , the guarantee threshold for the 1983/84 marketing year should be fixed at 120,56 million tonnes for all cereals other than durum wheat ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ( ¢), as last amended by Council Regulation (EEC) No 1451 /82 (2), and in particular Articles 3 (6) and 4 thereof, Having regard to the proposal from the Commis ­ sion (3), Having regard to the opinion of the European Parliament (4), Having regard to the opinion of the Economic and Social Committee (5), Whereas the markets and prices policy, based on modern farms, is the main instrument of the incomes policy in agriculture ; whereas full advan ­ tage cannot be drawn from such a policy unless it is integrated into the common agricultural policy as a whole , including a dynamic social and structural policy and the application of the rules on competi ­ tion contained in the Treaty ; Whereas , however, that policy must also reflect more strictly the Community's budgetary con ­ straints ; whereas, in many cases , export markets are the only outlets for surplus production ; whereas those markets can be reached only with the aid of export refunds ; whereas , in order to reduce the resulting budgetary expenditure, the fixing of prices for the 1983/84 marketing year must represent a second step towards narrowing the gap between Community prices and those of the main exporter countries ; Whereas the application of the abovementioned Article 3a leads, for the 1983/84 marketing year, to a 1 % decrease in the intervention prices for all cereals except durum wheat and in the reference price ; Whereas the intervention prices and target pnces for the principal cereals and the reference price for common wheat of bread-making quality must be fixed in such a way as to promote a balance between the different sections of production on the basis of actual market requirements ; Whereas, as far as common wheat of bread-making quality is concerned, there has been an increase in the quantities with inferior quality characteristics ; whereas, in view of this development, in the case of the application of special intervention measures concerning common wheat which meets the mini ­ mum requirements for bread-making, the reference price should be reduced more significantly ; (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 164, 14.6 . 1982, p. 1 . 0 OJ No C 32, 7 . 2 . 1983 , p. 1 . (4) OJ No C 96, 11.4. 1983 , p. 47 . O OJ No C8 1,24. 3 . 1983 , p. 6 . Whereas , for the purpose of fixing the target price for common wheat, the reference price for this product is to be fixed at a level corresponding to the medium bread-making quality ; whereas, in No L 163 /2 Official Journal of the European Communities 22 . 6 . 83 No 2727/75 shall be 120,56 million tonnes for all the products listed in Article 1 (a) of the said Regu ­ lation . calculating this price , account should be taken of the difference between the return on production of common wheat of medium bread-making quality and that of common wheat of non-bread-making quality, which is at present taken to be 16,64 %. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply :  from 1 July 1983 with regard to durum wheat and to groats and meal of durum wheat,  from 1 August 1983 with regard to other products HAS ADOPTED THIS REGULATION : Article 1 For the 1983/84 marketing year, cereal prices shall be those fixed in the Annex. Article 2 For the 1983/84 marketing year the guarantee thres ­ hold referred to in Article 3a of Regulation (EEC) This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE ANNEX (ECU/tonne, COMMON WHEAT, RYE, BARLEY AND MAIZE Single common intervention price COMMON WHEAT Reference price (') Target price RYE, BARLEY AND MAIZE Target price DURUM WHEAT Single intervention price Target price 184,58 215,29 261.41 238,17 312,08 355.42 (') This price is reduced by 1 1,62 ECU per tonne m the case ot application of special interven ­ tion measures at the level of the minimum bread-making quality .